DETAILED ACTION
	This is a non-final office action on the merits.  The U.S. Patent and Trademark Office has received claims 1-13 in application number 16/277,156.  Claims 1-13 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  A claim is indefinite when it contains words or phrases whose meaning is unclear.  See MPEP 2173.05(e) (citing In re Packard, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014)).
	Regarding claim(s} 1-13, independent claims 1 and 13 recite the phrases: 	a second set of payment credentials are associated with the merchant account, and subsequently,  generating, . . . a fraud probability value for a transaction from a first account to a second account.  It is not clear from the recitation of the modifier whether the second set of payment credentials is to be associated with the merchant account as the second account or if the second account is distinct first, card settlement, or acquirer—recited therein.  While the Specification states: 
“The cardholder has a first account at a first financial institution 200 (hereafter 25 referred to as the issuing institution). The merchant has a second account at a second financial institution 300 (hereafter referred to as the acquiring institution).”  Spec at 7:23-26.  
this does not clarify the definiteness with respect to the recitation of the phrases at claims 1 and 13.  Therefore claims 1 and 13 are found indefinite, and claims 1-13 are stand rejected under 35 U.S.C. 112(b).
	Claim 6 recites the phrase: an indication that the transaction is in relation to a card account.  The term indication is indefinite because there is no limit to the scope of the term indication as it modifies the phrase in relation to a card account.  Therefore claim 6 is found indefinite, and claim 6 stands additionally rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 U.S.C. 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea without significantly more.
	As a threshold inquiry (Step 1) when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and See 84 Fed. Reg. 50 (Jan. 7, 2019) (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter “2019 PEG”).
	In the present application, claims 1-12 are directed to a method and clam 13 to a system. Thus, the claims fall within at least one of the statutory categories of 35 U.S.C. 101, Step 1 is complete, and the eligibility analysis proceeds to Step 2A.
	Beginning with Step 2A.1, the limitations of independent claims 1 and 13 are presented, numbered by line for reference (e.g. the line numbered “1.1” refers to the first limitation of claim 1; applicant’s claims are quoted in italics).
	Claim 1 and 13 recite the limitations (judicial exception emphasized):
1	A computer implemented method of assessing the probability of fraudulent activity in an account to account payment, the method comprising:
13	A computer system comprising: a payment processor, a previous transaction database comprising details of past payment transactions, a fraud probability engine, and at least one communication node, the computer system configured to perform the steps of:
(NOTE: the following limitations are identical for claims 1 and 13)
1.1	determining, based on previous credit balance settlement transactions between a first account and a card settlement account, that a first set of payment credentials is associated with the first account;
1.2	determining, based on settlement transactions between an acquirer account and a merchant account, that a second set of payment credentials are associated with the merchant account;
1.3	accessing a database comprising historical data indicating details of past payment transactions between the holder of the first set of payment credentials to the holder of the second set of payment credentials;
1.4	generating, using a fraud probability engine, based on the historical data, a fraud probability value for a transaction from a first account to a second account, wherein the fraud probability value is an estimate of the probability of the transaction being fraudulent.
	Claims 1 and 13 under the broadest reasonable interpretation cover steps or functions that can be reasonably interpreted to constitute a commercial or legal interaction in business relations, part of a defined subject-matter grouping for the judicial exception category of abstract ideas.  See 2019 PEG at 52 (“(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations.”) (emphasis added).
	Accordingly, claims 1 and 13 recite at least one abstract idea and the analysis proceeds to Step 2A.2, to determine whether the additional elements set forth in the claim limitations, taken alone and in combination, integrate the abstract idea into a practical application.
	Regarding claims 1 and 13 at Step 2A.2, the abstract idea is not integrated into a practical application.
	Claim 1 recites the additional elements (emphasized):
1	A computer implemented method [. . .]
1.1	[. . .]
1.2	[. . .]
1.3	accessing a database comprising. . .
1.4	generating, using a fraud probability engine,
	Viewed individually and in combination, these additional elements to the identified judicial exceptions of Step 2A.1, amount to no more than mere instructions to be executed on a generic computer.  The preamble recites that the claims to follow are computer implemented and the only recitations to additional elements, not the judicial exception, are to a database and an engine.  Neither of these additional elements do more than perform the function of a generic computer.  A database is in and itself relational but for its implementation of instructions on a generic computer, and the engine operates as a generic computer receives instructions to generate a fraud probability.  Therefore, at Step 2A.2, these additional elements do not act in combination to integrate the abstract idea into a practical application.
	At Step 2B, the additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated.  As discussed under Step 2A.2, the additional elements generally link the abstract idea to a technological environment through "instructions" performed by a generic computer.  Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to "apply it" on a computer.  This is not sufficient to provide an inventive concept.





13	A computer system comprising: a payment processor, a previous transaction database comprising details of past payment transactions, a fraud probability engine, and at least one communication node, the computer system configured to perform the steps of:
1.1	[. . .]
1.2	[. . .]
1.3	accessing a database comprising [. . .];
1.4	generating, using a fraud probability engine [. . .].
	Viewed individually and in combination, these additional elements to the identified judicial exceptions of Step 2A.1, amount to no more than mere instructions to be executed on a generic computer.  Claim 13 fails to integrate the abstract idea into a practical application for the reasons as discussed for Claim 1.  The limitations of claims 1 and 13 are identical and only the preamble of claim 13 recites to a computer system, processor, database, communication node, and engine.  These are all components of a generic computer which do no more than provide mere instructions to implement the steps reciting the judicial exception.  Therefore, at Step 2A.2, these additional elements do not act in combination to integrate the abstract idea into a practical application.
	At Step 2B, the additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated.  As discussed under Step 2A.2, the additional elements generally link the abstract idea to a technological environment through "instructions" performed by a generic computer.  Because those instructions embody the abstract idea, the claim itself is merely a recitation of the 
	Therefore claim(s) 1 and 13 are found to be directed to a judicial exception under 35 U.S.C. 101, without significantly more.  Claims 2-12 are also rendered unpatentable under 35 U.S.C. 101 as dependent on claim 1, respectively.
	Analysis now proceeds to the dependent claims to identify any further recitations of judicial exceptions and additional elements contained therein.

	Claim 2 recites the limitation (judicial exception emphasized):	
2.1 	receiving a request to process the transaction from the first account to the second account, wherein the step of generating a fraud probability value is in response to the request to process the transaction. 
	Receiving a request to process a transaction between two accounts, and a determination of transaction that results, falls under a “fundamental economic principles or practices” as described in the 2019 PEG.  There are no recited additional element to the judicial exception as invoked at independent claim 1.  Therefore the limitation of claim 2 does not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Claim 3 recites the limitation (judicial exception emphasized):	
	wherein the step of generating a fraud probability value is based also on further data in the request to process the transaction, wherein the further data comprises information indicating one or more of:
3.1 	a transaction value, and a transaction time.
	Generating a probability of fraud for a transaction based on the transaction value and a transaction time, falls under a “fundamental economic principles or practices” as described in the 2019 PEG.  There are no recited additional element to the judicial exception as invoked at independent claim 1.  Therefore the limitation of claim 3 does not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Claim 4 recites the limitation (judicial exception emphasized):	
4.1 	determining that the transaction has a high probability of being fraudulent, and upon determining that the transaction has a high probability of being fraudulent, declining the transaction.
	Declining a transaction based on a high probability of fraud, falls under a “fundamental economic principles or practices” as described in the 2019 PEG.  There are no recited additional element to the judicial exception as invoked at independent claim 1.  Therefore the limitation of claim 4 does not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Claim 5 recites the limitation (judicial exception emphasized):	
5.1 	identifying a correlation between credit account balance debts incurred in relation to the first set of payment credentials and settlement payments from the first account.	
	Identifying relationships between accounts and their respective debts or balances, falls under a “fundamental economic principles or practices” as described in the 2019 PEG.  There are no recited additional element to the judicial exception as invoked at independent claim 1.  

	Claim 6 recites the limitation (judicial exception emphasized):	
6.1 	determining that data associated with a transaction from the first account to a card settlement account comprises an indication that the transaction is in relation to a card account associated with the first set of payment credentials.	
	The association of data between payment and settlement accounts and respective payment credentials, falls under a “fundamental economic principles or practices” as described in the 2019 PEG.  There are no recited additional element to the judicial exception as invoked at independent claim 1.  Therefore the limitation of claim 6 does not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Claim 7 recites the limitation (judicial exception emphasized):	
7.1 	generating expected settlement amounts based on previous transaction authorizations made to a merchant with the second set of payment credentials;
7.2 	identifying, based one or more settlement transactions from the acquirer account to the merchant account, a correlation between expected settlement amounts and the one or more settlement transactions.
	Calculating or estimating the amount of a settlement transaction and identifying correlations between expected and actual settlement amounts, falls under a “fundamental economic principles or practices” as described in the 2019 PEG.  There are no recited additional element to the judicial exception as invoked at independent claim 1.  Therefore the limitation of 

	Claim 8 recites the limitation (judicial exception emphasized):	
	wherein the database comprising
8.1 	historical data indicating details of past payment transactions between the holder of the first set of payment credentials to the holder of the second set of payment credentials is a database comprising historical data indicating details of a plurality of past pull payment transactions, each being between one of a plurality of payment card holders and one of a plurality of merchants.
	A database containing historical data and relations between historical data and transaction details, falls under a “fundamental economic principles or practices” as described in the 2019 PEG.  The recited additional element to the judicial exception is the database, as invoked at independent claim 1 as computer implemented.  However, simply reciting a database, when viewed individually and in combination, cannot integrate the recitations to a database containing historical data and relations between historical data and transaction details, beyond that of mere instructions.  Nor does the additional element add anything more to the mere instructions provided by the limitation.  Therefore the limitation of claim 8 does not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Claim 9 recites the limitation (judicial exception emphasized):
9.1 	the transaction from the first account to the second account for which a fraud probability value is generated is a push transaction. 
no recited additional element to the judicial exception as invoked at independent claim 1.  Therefore the limitation of claim 9 does not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Claim 10 recites the limitation (judicial exception emphasized):	
10.1 	retrieving, from a push transaction database, data relating to settlement payments from a plurality of payment accounts to a credit card settlement account;
10.2 	retrieving, from a pull transaction database, data relating to payments made using the first set of payment credentials;
10.3 	and determining that the amount of the payments made using the first set of payment credentials in a first time period during a specified time period is the same as the amount of a settlement transaction made with respect to credit card payments made in the specified time period. 
	Retrieving information from a database and making a probabilistic determination of fraud with respect to payment credentials, transactions, and settlement, falls under a “fundamental economic principles or practices” as described in the 2019 PEG.  The recited additional element to the judicial exception is the database, as invoked at independent claim 1 as computer implemented.  However, simply reciting a database, when viewed individually and in combination, cannot integrate the recitations to retrieving information from a database and making a probabilistic determination of fraud with respect to payment credentials, transactions, and settlement, beyond that of mere instructions.  Nor does the additional element add anything 

	Claim 11 recites the limitation (judicial exception emphasized):	
11.1 	the fraud probability value is a Boolean data value, indicating either a high probability of fraud or a low probability of fraud.
	Calculating or estimating the fraud probability for a transaction based on transaction data, falls under a “fundamental economic principles or practices” as described in the 2019 PEG.  There are no recited additional element to the judicial exception as invoked at independent claim 1.  Therefore the limitation of claim 11 does not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Claim 12 recites the limitation (judicial exception emphasized):	
12.1 	the fraud probability value provides likelihood of the transaction being fraudulent as a percentage.
	Calculating or estimating the fraud probability for a transaction and expressing that value as a numerical value, falls under a “fundamental economic principles or practices” as described in the 2019 PEG.  There are no recited additional element to the judicial exception as invoked at independent claim 1.  Therefore the limitation of claim 12 does not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.
Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 20150227936 A1 (hereinafter “BRUESEWITZ”).  Throughout this section, claim limitations are numbered by decimal and all quotations of prior art are cited to with the applicable paragraph number in brackets; bold-type is used to emphasize disclosure.

	Regarding claim(s) 1 and 13, BRUESEWITZ discloses:
1.1	determining, based on previous credit balance settlement transactions between a first account and a card settlement account, that a first set of payment credentials is associated with the first account;
1.2	determining, based on settlement transactions between an acquirer account and a merchant account, that a second set of payment credentials are associated with the merchant account;
[0020] The system also includes a linkage detection component configured to generate the additional information using transaction logs, financial risk information (such as fraud information) and information relating to compromised data sets, the linkage detection component further configured to forward the additional information to the offline model component. 
[0021] The first party includes at least one of an issuer, a transaction processor, and an acquirer. The second party includes a merchant. The transaction includes at least one of a credit card transaction, a debit card transaction, a loyalty program card transaction, and an ATM transaction. The client device includes at least one of a point-of-sale device, an ATM device, and a virtual terminal.
[0021] The first party includes at least one of an issuer, a transaction processor, and an acquirer. The second party includes a merchant. The transaction includes at least one of a credit card transaction, a debit card transaction, a loyalty program card transaction, and an ATM transaction. The client device includes at least one of a point-of-sale device, an ATM device, and a virtual terminal.
[0038] In one embodiment, financial transaction network switch 110 is implemented as a component of a communication network 108. For example, communication network 108 can be the VisaNet network, an existing global clearing and settlement system provided by Visa. In an alternative embodiment, financial transaction network switch 110 can be implemented external to communication network 108 and be coupled to client devices via communication network 108.

1.3	accessing a database comprising historical data indicating details of past payment transactions between the holder of the first set of payment credentials to the holder of the second set of payment credentials;
[0042] Software modules executing on financial transaction network switch 110 use hybrid predictive modeling to generate a risk indicator and risk reasons for each authorization request. The predictive modeling is performed based on a number of input parameters including, for example, information relating to the requested transaction, recent transaction histories (e.g., working profiles), and one or more input profiles (such as account and event profiles). Additional details relating to predictive modeling are further described in U.S. Pat. Nos. 6,119,103, 6,018,723, 6,658,393, and 6,598,030.
[0057] Similarly, profiling model component 114 provides in-flight model component 112 with periodic updates to event profiles and indexes 206. Event profiles and indexes 206 are tables providing information relating to rare events and compromised accounts. For example, these tables may contain, without limitation, location, merchant, merchant category, zip code, time period and exception information. Examples of exception information include confirmed fraud information, transaction dispute information, credit information, and other financial risk information. Event profiles and indexes 206 can be used to help determine the impact of rare events on accounts across a plurality of issuers. For example, event profiles and indexes 206 may identify payment cards used at particular merchant during a specified period of time that have a high risk of being compromised.
1.4	generating, using a fraud probability engine, based on the historical data, a fraud probability value for a transaction from a first account to a second account, wherein the fraud probability value is an estimate of the probability of the transaction being fraudulent.
[0054] In-flight model component 112 evaluates the requested transaction using data provided by data stores, such as account profiles 202, working profiles 204, and event profiles and indexes 206. In one embodiment, feature generation model 208 generates features for keys associated with the authorization request and a series of values associated with these keys. The values may include, but are not limited to, probabilities associated with the keys. A key is a structure used to group information from a transaction profile record. For instance, a key can represent an account number, an individual transaction within the account, location, issuer, amount, or status fields within a transaction. Additional details relating to feature generation are further described in U.S. Patent Application Publication No. US 2002/0194503, published Dec. 19, 2002. 
[0055] These features and values, or feature vectors, generated by feature generation model 208 are outputted to hybrid model 210. Hybrid model 210 calculates risk average ratios for each key type (for example, account number, location, issuer, an individual transaction). The risk ratios are statistical measurements of relative risks of each key instance. The risk ratios are used as one component in determining the in-flight risk indicator, or risk score, along with other factors such as transaction history and event-level data sources. 
	BRUESEWITZ discloses a system for processing transactions with a real-time risk predictive system that involves: determining payment credentials associated with a first payor account and an issuer’s settlement account; and a second merchant account and acquirer account, where the associated payment credentials are determined via a “linkage detection component,” and this linkage detection component utilizes transaction logs.  The invention of BRUESEWITZ then implements a predictive model based on transaction history, to operate a “feature generator,” which assigns “risk ratios [ ] statistical measurements of risk of each key instance.”  The predictive model with “feature generator” discloses the probability engine because a person having ordinary skill in the art before the effective filing date of the claimed invention would understand that a probability engine as recited, under the broadest reasonable interpretation of this term, could be obtained by modifying the predictive risk model of the payment system of BRUESEWITZ to only output probabilities.  Therefore independent claims 1 and 13 are rendered obvious by BRUESEWITZ.

	Regarding claim(s) 2 BRUESEWITZ discloses:
2.1	 receiving a request to process the transaction from the first account to the second account, wherein the step of generating a fraud probability value is in response to the request to process the transaction. 
[0016] The present invention relates to real-time risk mitigation for a transaction processing system, such as a payment authorization system. In one embodiment, the system receives authorization requests from multiple merchants (or their respective acquirers) and processes such requests. Each processed request is then forwarded to its corresponding issuer for further authorization. Each processed request includes an authorization message. The authorization message includes a risk score or indicator, one or more reason codes, and one or more condition codes. The use of the risk score, reason codes, and condition codes allows issuers to make better informed decisions with respect to providing authorizations.
	Where BRUESEWITZ discloses the transaction request as a request to authorize a transaction; in response to this authorization request, the system includes the “risk score or indicator” in the authorization message sent to the corresponding issuer; it would have been obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention to modify the payment system of BRUESEWITZ at independent claim 1, to further include the transaction processing request as causing the generation of a “risk score or indicator.”  Therefore claim 2 is rendered obvious by BRUESEWITZ.

	Regarding claim(s) 3 BRUESEWITZ discloses:
	The computer implemented method of claim 2, wherein the step of generating a fraud probability value is based also on further data in the request to process the transaction, wherein the further data comprises information indicating one or more of:
3.1	 a transaction value, and a transaction time.
[0054] For instance, a key can represent an account number, an individual transaction within the account, location, issuer, amount, or status fields within a transaction.
[0056] In one embodiment, account profiles 202 contain information related to individual consumer accounts, such as account number, most recent transactions, time of most recent transaction, and lags. However, in other embodiments, account profile may contain any information related to an account that may be useful in evaluating risk associated with such account, such as current balance, credit limit, or other information maintained by an issuer.
	BRUESEWITZ discloses that the amount of a transaction and the time of a most recent transaction, among other attributes, is included in the account profiles that contain information that is an input to the predictive risk model.  It would have been obvious to a person having 

	Regarding claim(s) 4 BRUESEWITZ discloses:
4.1	determining that the transaction has a high probability of being fraudulent, and upon determining that the transaction has a high probability of being fraudulent, declining the transaction.
[0049] Financial transaction network switch 110 relays the authorization message to the corresponding merchant (or its acquirer) or accountholder. If the payment transaction is approved by issuer 120, the requested transaction can be consummated at the client device. On the other hand, if the payment transaction is denied by issuer 120, the requested transaction is canceled. As an embodiment of the present invention, system 100 can provide the merchant (or its acquirer) or accountholder with the basis for the denial such as the risk reason or condition code, or even the risk score in appropriate circumstances. 
[0051] For instance, if authorization messages with risk indicators indicating high risk are regularly generated for transactions originating from that particular accountholder, the merchant may be alerted to take additional preventive actions with respect to that accountholder to minimize fraudulent activities. Similarly, as will be appreciated, potentially problematic accountholders can be identified to their respective merchants.
	BRUESEWITZ discloses that the payment transaction is denied or the requested payment transaction is canceled based on the “the risk reason or condition code, or even the risk score.”  It would have been obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention to modify the payment system of BRUESEWITZ at independent claim 1, to decline transactions in real time based on a risk score for fraud.  Therefore claim 4 is rendered obvious by BRUESEWITZ.

	Regarding claim(s) 5 BRUESEWITZ discloses:
5.1	 identifying a correlation between credit account balance debts incurred in relation to the first set of payment credentials and settlement payments from the first account.
[0013] Another type of risk that is associated with use of a payment card is credit risk, or the credit worthiness of the cardholder. While the payment card may be used by an authorized person, such as, the cardholder, the cardholder may not always be able to fulfill his/her incurred payment obligations. For example, a cardholder may run up a substantial amount of outstanding balance and then refuse or become unable to pay. Consequently, default or failure to pay also presents a significant problem to payment card issuers.
[0056] However, in other embodiments, account profile may contain any information related to an account that may be useful in evaluating risk associated with such account, such as current balance, credit limit, or other information maintained by an issuer.
[0057] Similarly, profiling model component 114 provides in-flight model component 112 with periodic updates to event profiles and indexes 206. Event profiles and indexes 206 are tables providing information relating to rare events and compromised accounts. For example, these tables may contain, without limitation, location, merchant, merchant category, zip code, time period and exception information. Examples of exception information include confirmed fraud information, transaction dispute information, credit information, and other financial risk information.
	BRUESEWITZ identifies “credit information” among other inputs into a profile model that provides for real-time or “in-flight” risk assessment, and the disclosure of BRUESEWITZ specifically contemplates credit cardholder debt and outstanding balance as an input element which the invention of BRUESEWITZ is designed to specifically address.  It would have been obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention to modify the payment system of BRUESEWITZ at independent claim 1, to specifically include identifying credit card balance debt as an input to its “profile model.”  Therefore claim 5 is rendered obvious by BRUESEWITZ.

	Regarding claim(s) 6 BRUESEWITZ discloses:
6.1	determining that data associated with a transaction from the first account to a card settlement account comprises an indication that the transaction is in relation to a card account associated with the first set of payment credentials.
[0021] The first party includes at least one of an issuer, a transaction processor, and an acquirer. The second party includes a merchant. The transaction includes at least one of a credit card transaction, a debit card transaction, a loyalty program card transaction, and an ATM transaction. The client device includes at least one of a point-of-sale device, an ATM device, and a virtual terminal.
[0038] In one embodiment, financial transaction network switch 110 is implemented as a component of a communication network 108. For example, communication network 108 can be the VisaNet network, an existing global clearing and settlement system provided by Visa. In an alternative embodiment, financial transaction network switch 110 can be implemented external to communication network 108 and be coupled to client devices via communication network 108.
	BRUESEWITZ discloses that the transaction with the first party includes at least one of an issuer, with a transaction processor, which includes at one of a credit card transaction—this is sufficient indication that the transaction involves a credit card transaction.  Moreover, BRUESEWITZ discloses the use of a financial transaction network switch that may be embodied by the VisaNet network.  It would have been obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention to modify the payment system of BRUESEWITZ at independent claim 1, to specifically include the transaction from the first account to a card settlement account as in relation to a card account.”  Therefore claim 6 is rendered obvious by BRUESEWITZ.


	Regarding claim(s) 7 BRUESEWITZ discloses:
7.1	generating expected settlement amounts based on previous transaction authorizations made to a merchant with the second set of payment credentials;
7.2	identifying, based one or more settlement transactions from the acquirer account to the merchant account, a correlation between expected settlement amounts and the one or more settlement transactions.
[0054] In-flight model component 112 evaluates the requested transaction using data provided by data stores, such as account profiles 202, working profiles 204, and event profiles and indexes 206. In one embodiment, feature generation model 208 generates features for keys associated with the authorization request and a series of values associated with these keys. The values may include, but are not limited to, probabilities associated with the keys. A key is a structure used to group information from a transaction profile record. For instance, a key can represent an account number, an individual transaction within the account, location, issuer, amount, or status fields within a transaction.
	BRUESEWITZ disclose the in-flight model component as identifying a predictive value that involves a transaction amount, where the transaction amount is associated with a probability produced by the feature generation model.  Where the invention of BRUESEWITZ is to risk prediction in a payment system that involves settlement transactions between a payor, merchant, issuer, acquirer, and clearing/settlement system (VisaNet), it would be obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention to modify the payment system of BRUESEWITZ at independent claim 1, to further include that the “amount” associated with the probability produced by the “feature generation model,” to explicitly include probabilities for expected settlement amounts, because generating a probability for a settlement amount is already involved in the invention of BRUESEWITZ.  Therefore claim 7 is rendered obvious by BRUESEWITZ.

	Regarding claim(s) 8 BRUESEWITZ discloses:
8.1	historical data indicating details of past payment transactions between the holder of the first set of payment credentials to the holder of the second set of payment credentials is a database comprising historical data indicating details of a plurality of past pull payment transactions, each being between one of a plurality of payment card holders and one of a plurality of merchants.
[0019] The in-flight model component is further configured to use information relating to a plurality of most recent transactions to generate the future authorization messages; wherein the information relating to the plurality of most recent transactions has not yet been processed by the offline model component.
[0025] The authorization message further comprises one or more reason codes and one or more condition codes. The risk score represents an account level risk associated with the corresponding transaction. At least one of the one or more reasons represents a factor associated with the risk score, and at least one of the one or more condition codes represents a horizontal risk scheme, the horizontal risk scheme involving a plurality of accounts.
[0027] It should be understood that in alternative embodiments of the present invention, the system is able to accommodate multiple parties including a number of merchants, acquirers, and issuers.
[0042] Software modules executing on financial transaction network switch 110 use hybrid predictive modeling to generate a risk indicator and risk reasons for each authorization request. The predictive modeling is performed based on a number of input parameters including, for example, information relating to the requested transaction, recent transaction histories (e.g., working profiles), and one or more input profiles (such as account and event profiles). Additional details relating to predictive modeling are further described in U.S. Pat. Nos. 6,119,103, 6,018,723, 6,658,393, and 6,598,030.
	BRUESEWITZ discloses the “in-flight model” as determining an account level risk score associated with the corresponding transaction, where a risk score is generated from a historical data set of transactions histories, a plurality of most recent transactions, and a plurality of accounts.  A pull transaction, is understood by a person having ordinary skill in the art before the indicating a plurality of transaction histories involving the holders of the first and second payment credentials, involving a plurality of payments card holders and merchants, because all of these attributed are already involved in the invention of BRUESEWITZ.  Therefore claim 8 is rendered obvious by BRUESEWITZ.

	Regarding claim(s) 9 BRUESEWITZ discloses:
9.1 	the transaction from the first account to the second account for which a fraud probability value is generated is a push transaction.
See ¶¶ [0019], [0025], [0042], [0047] (disclosing as at claim 8).
	A person having ordinary skill in the art before the effective filing date of the claimed invention would understand a push transaction to be one where, in one embodiment, the payor/debtor bank transmits money through a payment server to the merchant/creditor bank.  This is also consistent with the Specification of the present application.  Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the payment system of BRUESEWITZ at independent claim 1, to further include generating risk values for push transactions, because transactions “pushed” from the payor bank to a merchant back via a payment server are already involved in the invention of BRUESEWITZ.  Therefore claim 9 is rendered obvious by BRUESEWITZ.



10.1 	retrieving, from a push transaction database, data relating to settlement payments from a plurality of payment accounts to a credit card settlement account;
10.2 	retrieving, from a pull transaction database, data relating to payments made using the first set of payment credentials.
See ¶¶ [0019], [0025], [0042], [0047] (disclosing as at claim 8).
10.3 	and determining that the amount of the payments made using the first set of payment credentials in a first time period during a specified time period is the same as the amount of a settlement transaction made with respect to credit card payments made in the specified time period. 
[0057] Similarly, profiling model component 114 provides in-flight model component 112 with periodic updates to event profiles and indexes 206. Event profiles and indexes 206 are tables providing information relating to rare events and compromised accounts. For example, these tables may contain, without limitation, location, merchant, merchant category, zip code, time period and exception information. Examples of exception information include confirmed fraud information, transaction dispute information, credit information, and other financial risk information. Event profiles and indexes 206 can be used to help determine the impact of rare events on accounts across a plurality of issuers. For example, event profiles and indexes 206 may identify payment cards used at particular merchant during a specified period of time that have a high risk of being compromised.
	A person having ordinary skill in the art before the effective filing date of the claimed invention would understand a push transaction database to the be the database at the payor bank, which stores the payment credential and account information related to a credit card settlement account; and furthermore that a pull transaction database is related to the bank of the creditor receiving the funds by pulling the save account credentials of the payor bank.  This is consistent with applicant’s Specification.  BRUESEWITZ discloses that the payment credentials of the accounts involved in the push and pull transactions may be monitored over a specified period of push and pull transaction databases, and monitoring the amount of payments made in a specified time period because transactions “pulled” by a merchant/payee bank from a payor bank via a payment server are already involved in the invention of BRUESEWITZ.  Therefore claim 10 is rendered obvious by BRUESEWITZ.

	Regarding claim(s) 11 BRUESEWITZ discloses:
11.1 	the fraud probability value is a Boolean data value, indicating either a high probability of fraud or a low probability of fraud.
[0043] These input profiles are generated by and/or updated software modules executing on one or more offline transaction-processing platforms. The offline transaction-processing platforms use a combination of both neural networks and decision tree modeling techniques. The offline transaction-processing platforms permit more extensive analytics to be performed on a larger set of historical data (such as aggregate transaction histories, public records, CAMS, and other available data stores) without impacting the ability to deliver real-time risk indicators or risk reasons.
[0055] These features and values, or feature vectors, generated by feature generation model 208 are outputted to hybrid model 210. Hybrid model 210 calculates risk average ratios for each key type (for example, account number, location, issuer, an individual transaction). The risk ratios are statistical measurements of relative risks of each key instance. The risk ratios are used as one component in determining the in-flight risk indicator, or risk score, along with other factors such as transaction history and event-level data sources. Conventional statistical techniques using the risk ratios can also be used to determine dominant features or clustered features to generate reason codes.
	BRUESEWITZ discloses the use of a decision tree modeling techniques in addition to the risk ration and score generated by feature vectors.  It would be obvious to a person having 

	Regarding claim(s) 12 BRUESEWITZ discloses:
12.1 	the fraud probability value provides likelihood of the transaction being fraudulent as a percentage.
[0055] The risk ratios are statistical measurements of relative risks of each key instance. The risk ratios are used as one component in determining the in-flight risk indicator, or risk score, along with other factors such as transaction history and event-level data sources.
	BRUESEWITZ disclose the fraud probability value as a ratio.  It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the payment system of BRUESEWITZ at independent claim 1, to express a ratio as a percentage.  Therefore claim 12 is rendered obvious by BRUESEWITZ.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dodds-Brown US 20140279513 A1 [0010] An exemplary method and system disclosed herein includes receiving (by a third party computer based system for authorizing purchases) an authorization request for a transaction from a merchant involving a 
Reid US 8175961 B2  ¶ (79)    Embodiments of the invention have a number of advantages. In embodiments of the invention, a transaction processing system provides entities such as sellers and banks (or other financial institutions) with detailed transaction information about a particular buyer or seller so that subsequent financing or transactional decisions can be made. The transaction information can include raw or processed transaction data relating to the buyer or seller's transaction history. The transaction information that is obtained from the transaction processing system is timely, 
Epelman US 20160210633 A1 [0007] According to some embodiments, a method is described that includes identifying, by a server computer, a plurality of transaction pairs that are associated with a corresponding plurality of user accounts. Each transaction pair includes an initial transaction and a subsequent transaction. Each initial transaction of the plurality of transaction pairs is associated with a first location identifier and each subsequent transaction of the plurality of transaction pairs is associated with a second location identifier. The method also comprises generating, based upon a time difference between each initial transaction and subsequent transaction of the plurality of transaction pairs, a reasonable travel time (RTT) value between the first location and the second location. The method further comprises receiving first transaction data for a first transaction associated with a user account and receiving second transaction data for a second transaction associated with the user account. The first transaction data includes the first location identifier and a first time value and the second transaction data includes the second location identifier and a second time value. The method further comprises 
Muthukrishnan US 20190364426 A1 [0063] The transaction processing computer 240 may interpret the authorization request message 226 and compare contextual information for the portable device to any information on-file for physical objects registered to the user, based on the image captures and/or metadata of the portable device. In other words, the transaction processing computer 240 may determine how likely the portable device matches one of the physical objects registered to the user. Various methods can be used to make this determination and some are provided in the disclosure. For example, features of the portable device gleaned from the image captures can be compared to features of any registered physical objects. The metadata of the portable device can also be compared to the metadata for any registered physical objects, in order to determine that there is a match between the metadata or that any changes in the metadata make logical sense. The transaction processing computer 240 will make these determinations and generate a verification status or risk score, which may be indicative of the degree of the match or how likely the transaction is to be fraudulent. 	[0064] The transaction processing computer 240 may then forward the authorization request message 226 to the authorizing computer 250, along with the verification status /risk score 227 that was determined. The authorizing computer 250 may interpret the contents of the authorization request message 226, as well as the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340.  The examiner can normally be reached on 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/J.L.L./Examiner, Art Unit 3685                                                                                                                                                                                                        



/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685